DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .Claim Objections
Claim 81 is objected to because of the following informalities:  It is not dependent on any claim. Since it references the housing seal, it is assumed to depend on claim 80. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-25, 27-29 and 67-81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gieseke (US6190432) in view of Nichols (US20180318745). 
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gieseke in view of Nichols further in view of Senkfor (US20080160318). 

Rejection in view of Gieseke and Nichols
Referring to claim 1, Gieseke teaches a filter element, comprising: a filter media pack including an outer surface, the outer surface extending around an outer periphery of the media pack and facing radially outwardly between a first flow face and a second flow face (figures 2 and 11 shows a fluted filter media pack);  	and a frame bonded to the filter by a bonding material, wherein the coating provides an adherent surface facing radially outwardly away from the outer periphery receptive to the bonding material to bond the frame thereto (Column 10 lines 52-58 teach that the frame can be secured to the filter by a number of ways including an adhesive.). 
Gieseke does not explicitly teach a polymeric coating applied to the outer surface of the filter media pack, wherein the polymeric coating is not a molded structure. Column 5 lines 13-24 teaches that the outer periphery layer is needed to close the filter construction and it can be a nonporous adhesive material. It’s taught to prevent fluid from passing through the outside of the periphery of the filter.
Nichols teaches an analogous filter media having flow faces at 18 to 20 with an outer surface 22 between them ([0025]-[0026] and figure 1). Nichols teaches having a sealing element to the outer surface that includes a urethane coating ([0026] and this would read upon polymeric coating.) in order to keep fluid from flowing out of it.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use a polymeric coating as taught by Nichols as the outer periphery of Gieseke because the simple substitution of one known element for another is within the ambit of a person of ordinary skill when the substitution would be expected to produce predictable results. See MPEP 2143, I(B). In this case the substitution would likely produce predictable results because the urethane coating is/are an equivalent of the outer periphery layer of Gieseke as they are both meant to be used for prevent fluid from flowing out of the sides and instead from one flow face to another. Nichols also teaches the benefit of Urethane being known for being used due to compressibility within a housing of a filter assembly. 
Referring to claim 2, Gieseke and Nichols do not explicitly teach the polymeric coating surface roughness is between 50 and 10000 micro inches.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have an optimal surface roughness as this appears to be a property of the type of polymeric coating used.
Referring to claim 3, Gieseke and Nichols do not explicitly teach the polymeric coating penetrates the filter media pack to a depth of at least 9000 micro inches.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use an optimal depth or thickness of the coating, as the thickness impacts how porous the coating is depending on the material being filtered through the filter.
Referring to claim 6, Gieseke and Nichols do not explicitly teach the polymeric coating has a Shore A Durometer hardness of between about 60 and about 95. It would have been obvious to one of ordinary skill before the effective filing date of the invention to use a material with an optimal hardness since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Referring to claim 7, Gieseke and Nichols do not explicitly teach the coating is comprised of at least two layers. It would have been obvious to one of ordinary skill before the effective filing date of the invention since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Referring to claim 8, Nichols teaches the polymeric coating comprises a polyurea material (urethane coating). If Nichols does not explicitly teach this, it would have been obvious to one of ordinary skill before the effective filing date of the invention to use the urethane coating as the polyurea material because the simple substitution of one known element for another is within the ambit of a person of ordinary skill when the substitution would be expected to produce predictable results. See MPEP 2143, I(B). In this case the substitution would likely produce predictable results because the urethane coating is/are an equivalent of the polyurea material as they are both meant to be used for coating the outside of the filter.
Referring to claim 9, Nichols teaches the polymeric coating comprise urethane (urethane coating).
Referring to claim 10, Gieseke teaches in figures 2 and 3 the filter media pack is constructed of a filter media and comprises a fluted filter media filter pack comprising a face sheet and a fluted sheet in a wound or stacked configuration to form a plurality of layers such that unfiltered fluid must pass through the face sheet or the fluted sheet to pass from the first flow face to the second flow face (figure 2 shows the fluted filter media pack and figure 11 shows that it is wound up).  
Referring to claim 11, Gieseke teaches a span from the first flow face to the second flow face is at least 8 centimeters (column 12 lines 50-58 teach the axial length of the filter media 11 is about 8cm).
If it does not teach this, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have a span of at least 8cm since having an optimally sized filter is required to fit the location or purpose of the filter. 
Referring to claim 12, Gieseke and Nichols teaches the fluted filter media filter pack is a wound pack having an annular shape (Gieseke figures 2 and 11), a leading edge of the wound pack being in a radial center of a pack and a trailing edge of the wound pack being along the outer surface forming a step, the polymeric coating filling in and sealing the step and preventing unfiltered fluid flow leakage from the first flow face to the second flow face, without any additional materials applied along the step between the polymeric coating and the fluted filter media filter pack (Gieseke teaches in column 4 lines 25-56 that the filter media is wound or rolled into this shape and would have a leading and trailing edge that needs to be sealed. Senkfor teaches that the coating is applied to the substrate or article being coated in [0003].).
Referring to claims 13 and 14, Gieseke teaches the filter is a pleated filter element constructed of a filter media and comprising a plurality of pleat flanks extending between pleat tips at the first flow face and pleat tips at the second flow face, wherein the fluid must pass through the filter media to pass from the first flow face to the second flow face (seen in figures 1 and 2 as Gieseke teaches a pleated design for the filter.).
Regarding the location of the coating, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have it at the most optimal location to close off the filter, such as the leading most pleat flank and a trailing most pleat flank and also the edges of the pleat flanks that extend transverse to the leading most pleat flank and the trailing most pleat flank, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In this case the location would allow for the fluid to only go through the first and second flow faces.
Referring to claim 15, Gieseke teaches the filter media pack first flow face and the second flow face are free of the polymeric coating (Gieseke only teaches in column 5 line 15-24 that the outer periphery is covered, which means the faces are free, Nichols teaches in [0026] that only the outer surface 22 is covered,).
Referring to claim 16, Nichols teaches the polymeric coating has been applied to at least 25% of a surface area of the outer surface between the first and second flow faces (Nichols teaches in [0026] that the outer surface is covered).
If Gieseke and Nichols do not explicitly state the polymeric coating has been applied to at least 25% of a surface area of the outer surface between the first and second flow faces, it would be obvious to one of ordinary skill before the effective filing date of the invention to cover an optimal surface area of the outer surface that needs to be stiffened or controlled so that the air is not allowed to flow out between the first and second flow faces.
Referring to claim 17, Gieseke teaches a seal is attached to the polymeric coating (column 4 lines 25-43 teaches the use of a sealant at the leading and trailing edge of the wound filter material).
Referring to claim 18, this limitation appears to be property of the apparatus itself. The filter media pack maintaining its volume during a storage period after the polymeric coating has been applied, the polymeric coating restraining the media pack from expanding and limiting any expansion in perimeter of the outer surface to less than 5%, when subjected to 100% humidity for a period of 48 hours does not impart any structure to the apparatus.
Referring to claim 19, Gieseke teaches in figures 10 and 12 a border gasket having housing sealing surface, the border gasket secured to the polymeric coating in surrounding relation to the filter media pack (column 10 lines 29-57 teaches filter pack 450 includes a sealing system 460 that has a frame 605 and a seal member 650. This frame can be secured to filter 470 by adhesive. It can be seen in figure 10 that the frame surrounds the filter pack 470).  
Referring to claim 20, Gieseke teaches the border gasket is molded in place (column 11 lines 1-5 teaches the truss is molded as a single piece). Referring to the limitation of the border gasket being integrally bonded, it would be obvious to one of ordinary skill in the art to combine the two pieces as the frame is used in order to help provide structural rigidity (column 10 lines 59-66) and it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Referring to claim 21, Gieseke teaches the border gasket is formed from a seal material being of a compatible bonding material to the polymeric coating and comprising at least one of polyurethane, urethane, and silicone (Gieseke teaches there is a compressible seal member 650 in column 11 line 35-44. Gieseke teaches in column 14 lines 19-31 that the compressible seal member can be urethane.)   
Referring to claim 22, Nichols teaches the polymeric coating is impermeable to air and moisture (Nichols teaches in [0026] that the outer surface 22 has a layer that is impermeable to fluid that flows through the filter media.).
Referring to claims 23 and 24, the specific filter media pack properties do not impart any structure to the device and are merely a part of choosing a preferred material. It would have been obvious to one of ordinary skill to select a proper filter with specific properties depending on the use and location, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Referring to claim 25, Gieseke teaches in figure 3 said filter media forms the outer surface of the filter media pack (the filter media is wound up and therefore would be the outer surface of the media pack).   
Referring to claim 27, Gieseke and Nichols teach the polymeric coating provides a complete surrounding seal between the filter media pack and either or both of: a housing gasket or the frame, the frame being a metal or plastic preformed component part. Nichols teaches that the coating is applied to the surface ([0026]) and Gieseke teaches that there is a plastic outer layer with adhesive on one side that is formed with the filter (column 5 lines 15-24).
Referring to claim 28, Gieseke teaches the frame is a metal or plastic preformed component part (column 3 lines 32-59 teaches this is plastic).
Referring to claim 29, Gieseke and Nichols do not explicitly teach the polymeric coating has an average thickness of between 0.005 and 0.100 in.  It would have been obvious to one of ordinary skill to select a proper coating thickness in order to have the filter fit into the housing or to make sure it is thick enough to be impervious to the fluid flow through the filter media. 
Referring to claim 67, Gieseke teaches in figures 10-13 a housing seal bonded to the polymeric coating and extending radially outward therefrom (column 10 lines 29-57 teaches filter pack 450 includes a sealing system 460 that has a frame 605 and a seal member 650. It can be seen in figure 13 that the sealing system piece extends outward from the filter.).  
Referring to claim 68, Gieseke teaches the housing seal is molded (column 11 lines 1-5 teaches the truss is molded as a single piece).
Referring to the limitation of the housing seal molded to the polymeric coating, it would be obvious to one of ordinary skill in the art to combine the two pieces as the frame is used in order to help provide structural rigidity (column 10 lines 59-66) and it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Referring to claim 69, Gieseke teaches the housing seal and the frame are axially spaced apart and separately bonded to the polymeric coating (figure 10 shows the housing seal frame 605 and compressible seal 650 as being separate from the filter wall 470).  
Referring to claim 70, Gieseke teaches the frame is in surrounding relationship of the polymeric coating and extends radially outward therefrom (Frame 605 and lip 651 are surround the filter as seen in figures 11-13 and extend outward.).
Referring to claim 71 Gieseke teaches no part of the frame extends over the first flow face and no part of the frame extends over the second flow face (The lip 651 can be considered the frame and only extends around the filter and not the flow faces.).
Referring to claim 72, Gieseke teaches the filter media pack is non- pleated in a form of a fluted filter media filter pack (figure 2).
Referring to claim 73, Gieseke teach that the bonding material comprises polyurethane, urethane, or silicone (Gieseke teaches that the plastic has an adhesive, which acts as the bonding material. Adhesives can be polyurethane or urethane.).
Nichols teaches the polymeric coating comprises a polyurea material. (urethane coating [0026]). If Nichols does not explicitly teach this, it would have been obvious to one of ordinary skill before the effective filing date of the invention to use the urethane coating as the polyurea material because the simple substitution of one known element for another is within the ambit of a person of ordinary skill when the substitution would be expected to produce predictable results. See MPEP 2143, I(B). In this case the substitution would likely produce predictable results because the urethane coating is/are an equivalent of the polyurea material as they are both meant to be used for coating the outside of the filter.
Referring to claim 74, Gieseke teaches the frame includes an attachment portion bonded to the filter media pack and a second portion extending radially from the attachment portion (figure 13 shows the attachment portion 651 that is attached to the filter and there is a second portion extending radially outward at 663).
Referring to claim 75, Gieseke teaches the second portion provides a seal support supporting a housing seal (seal member 650).
Referring to claim 76, Gieseke the second portion provides a housing mount configured for engaging an air cleaner housing (figure 15 shows the device inside the housing).
Referring to claim 77, Gieseke teaches the frame comprises a stepped profile (figure 13 see step 653).
Referring to claim 78, Gieseke teaches the second portion provides a ledge and/or a flange (figure 13 see the piece by 650 that is going over the tip).
Referring to claim 79, Giseke teaches a housing seal is in contact with the frame directly supported thereby, the housing seal including an annular sealing face facing outwardly (seal 650 is in contact with the frame 605 and extends outward as seen in figure 13).
Referring to claim 80, Gieseke teaches the housing seal is molded (column 11 lines 1-5 teaches the truss is molded as a single piece).
Referring to the limitation of the housing seal molded to the polymeric coating, it would be obvious to one of ordinary skill in the art to combine the two pieces as the frame is used in order to help provide structural rigidity (column 10 lines 59-66) and it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Referring to claim 81, The housing seal facing radially outwardly and being a radial seal (figures 10 and 13 show the seal facing outwardly from the filter and being radially around).Rejection in view of Gieseke, Nichols, Senkfor
Referring to claims 4 and 5, Gieseke and Nichols do not explicitly teach that the coating of Nichols comprises a spray coating layer or roll coating layer.
Senkfor teaches that polymeric coating can be applied via conventional or known techniques such as spray or roll layer ([0100] teaches that conventional spraying techniques can be used to coat a substrate. [0110] teaches that it can rolled onto the surface.).  
It would have been obvious to one of ordinary skill before the effective filing date of the invention to apply the polymeric coating of Nichols by a known method such as spray or roll as taught by Senkfor in order to properly apply the coating to the filter media.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-25, 27-29 and 67-81 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        09/01/2022